

Exhibit 10.8


PLEDGE AGREEMENT


PLEDGE AGREEMENT (this “Agreement”), dated this 31st day of August, 2011, by and
among Yang Yong Shan, a resident of the People’s Republic of China (the
“Pledgor”), Emerald Dairy Inc., a Nevada corporation (the “Company”), Legend
Merchant Group, Inc., a __________ corporation, as Pledge Agent (the “Pledge
Agent”), and JAG Multi Investment, LLC, a New York limited liability company
(the “Pledgee”).


RECITALS


WHEREAS, the Pledgee is the holder of a promissory note, in the principal amount
of $1,716,411, with an interest rate of 15% per annum (the “Note”), originally
issued to the Pledgee by the Company pursuant to a Securities Purchase
Agreement, dated as of June 12, 2008 (the “Purchase Agreement”), as amended on
December 31, 2009, December 31, 2010 and as of even date herewith; and


WHEREAS, as a condition precedent to the Pledgee’s agreement to extend the
maturity date of the Note, as of December 31, 2009, the Pledgor made a pledge in
favor of the Pledgee of 2,104,950 shares of Common Stock of the Company held by
the Pledgor, which as of the date hereof shall be increased to 4,000,000 shares
of Common Stock held by the Pledgor (the “Pledged Shares”), to secure the prompt
payment, performance and discharge in full of all of Company’s obligations under
the Note; and


WHEREAS, as a condition precedent to the Pledgee’s agreement to enter into a
third amendment to the Purchase Agreement, as of even date herewith (the “Third
Amendment”), the parties have agreed to execute this Agreement, to set forth the
specific terms and conditions of the Pledgor’s pledge of the Pledged Shares.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:


1.           Pledge.  As collateral security for the due and punctual payment
and performance by the Company of the Note (all said obligations and all amounts
payable hereunder hereinafter collectively called the “Obligations”), the
Pledgor hereby collaterally pledges, hypothecates, assigns and grants to the
Pledgee a security interest in the following (collectively, the “Pledged
Collateral”):


(a)           the Pledged Shares, the certificates representing the Pledged
Shares and the proceeds thereof, including, without limitation, all cash,
securities, dividends and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares; and

 
 

--------------------------------------------------------------------------------

 


(b)           all securities hereafter delivered to the Pledge Agent in
substitution for or in addition to any of the foregoing (pursuant to Section
5(b) of this Agreement), and all certificates and instruments representing or
evidencing such securities and all cash, securities, dividends and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof.


2.           Pledge Absolute.  The Pledgor hereby agrees that this Agreement
shall be binding upon the Pledgor and that the pledge of the Pledged Collateral
hereunder shall be irrevocable and unconditional, irrespective of the validity,
legality or enforceability of the Note, or the Obligations, the absence of any
action to enforce the same, or any waiver or consent by the Pledgee with respect
to any provisions thereof.


3.           Representatives and Warranties.


(a)          The Pledgor hereby represents and warrants as follows:


(i)           Authority. The Pledgor has full power, authority, capacity and
legal right to enter into this Agreement, to pledge the Pledged Collateral
pursuant hereto and to incur and perform the Obligations provided for herein.


(ii)          Binding Agreement. This Agreement constitutes the legal, valid and
binding obligation of the Pledgor, enforceable in accordance with its terms.


(iii)         No Conflicts; Governmental Approvals. There is no statute,
regulation, rule, order or judgment, and no provision of any mortgage,
indenture, contract or agreement binding upon the Pledgor or affecting the
Pledgor’s property, which would prohibit, conflict with, or in any way prevent
the execution, delivery or performance of the terms of this Agreement and the
pledge of the Pledged Collateral pursuant hereto.  The execution, delivery and
performance by the Pledgor of the terms of this Agreement and the pledge of the
Pledged Collateral pursuant hereto does not require any filing with, or the
consent or approval of, any governmental agency or regulatory authority.


(iv)         Title to Pledged Collateral. When any item of Pledged Collateral is
pledged hereunder, the Pledgor will be the owner of such item of Pledged
Collateral free and clear of all liens, security interests, charges and
encumbrances of every kind and nature (other than those created hereunder); each
share of stock comprising such item of Pledged Collateral will be fully paid and
non-assessable; the Pledgor will have legal title to such Pledged Collateral and
the Pledgor will have good and lawful authority to pledge, assign and deliver
such item of Pledged Collateral in the manner hereby contemplated; and no
consent or approval of any governmental body or regulatory authority, or of any
securities exchange, will be necessary to the validity of the rights created
hereunder. All action has been taken by the Pledgor to create and perfect a
security interest in the Pledged Collateral, and the Pledgee has, or will have
upon delivery of the Pledged Collateral, acquired a first and prior perfected
security interest therein.

 
2

--------------------------------------------------------------------------------

 


(v)           Valid Consideration.  The Pledgor acknowledges, and represents,
that he will realize significant benefits by granting the pledge of the Pledged
Collateral hereunder, including in his capacity as a shareholder and officer of
the Company.


4.           Appointment of Pledge Agent; Delivery of Pledged Shares.


(a)           The Pledgee hereby appoints Pledge Agent as the agent of the
Pledgee.  The Pledge Agent hereby accepts such appointment, and agrees to
perform its obligations set forth herein.


(b)           Within thirty (30) days after the execution of this Agreement, the
Pledgor shall deliver to the Pledge Agent the original stock certificate
representing the Pledged Shares, together with a stock power signed in blank by
the Pledgor, bearing a medallion signature guarantee, or other signature
guarantee acceptable to the Company’s transfer agent, for the purpose of
retaining physical possession of the certificates representing or evidencing the
Pledged Shares.  The Pledge Agent shall hold the Pledged Shares on behalf of and
as agent for the Pledgee.  Upon such delivery, the Pledge Agent will execute and
deliver to the Pledgee a Receipt and Acknowledgment in the form attached hereto
as Exhibit A.  The Pledgee may, from time to time after there shall have
occurred and during the continuation of any Event of Default (as defined in
Section 3.1 of the Note), at the Pledgee’s sole discretion and without notice to
or consent of the Pledgor, take any or all of the following actions: (a)
transfer all or any part of the Pledged Shares into the names of its nominee,
with or without disclosing that the Pledged Shares are subject to the lien and
security interest hereunder; (b) take control of any proceeds of any of the
Pledged Shares; (c) exchange certificates or instruments representing or
evidencing Pledged Shares for certificates or instruments of smaller or larger
denominations for any purpose not inconsistent with its rights under this
Agreement; and/or (d) direct the Pledge Agent to deliver possession of the
Pledged Collateral in its possession to the Pledgee.


(c)           The Pledge Agent agrees that upon receipt of the written notice
set forth as Exhibit B hereto, executed by the Pledgee and delivered in
accordance with the terms set forth in Section 6(a) hereof, the Pledge Agent
will deliver the Pledged Shares in its possession to the Pledgee.  The Pledge
Agent will do so notwithstanding any direction or statement of the Pledgor to
the contrary.


(d)           The Pledge Agent agrees that it will not release the Pledged
Collateral in its possession to the Pledgor until and unless it has received
written notice from the Pledgee of the payment or satisfaction in full of the
Obligations, such written notice not be unreasonably withheld and to be promptly
delivered.


5.           Voting Rights; Dividends; Replacement of Collateral, Etc.


(a)           So long as there shall not have occurred and be a continuing Event
of Default (as defined in Section 3.1 of the Note), the Pledgor shall be
entitled to exercise any and all voting rights and powers relating or pertaining
to the Pledged Collateral or any part thereof for any purpose not inconsistent
with the terms of this Agreement.

 
3

--------------------------------------------------------------------------------

 


(b)           So long as there shall not have occurred and be a continuing Event
of Default (as defined in Section 3.1 of the Note), the Pledgor shall receive
and be entitled to retain any and all cash dividends, if any, paid on the
Pledged Collateral.  Any and all stock and/or liquidating dividends,
distributions in property, redemptions or other distributions made on or in
respect of the Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of any issuer
or received in exchange for Pledged Collateral or any part thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which any issuer may be a party or otherwise, and any and all cash and other
property received in payment of the principal of or in redemption of or in
exchange for any Pledged Collateral (either at maturity, upon acceleration or
call for redemption, or otherwise), shall become part of the Pledged Collateral
and, if received by the Pledgor, shall be held in trust for the benefit of the
Pledgee and shall forthwith be delivered to the Pledge Agent (accompanied by
proper instruments of assignment and/or stock powers executed by the Pledgor in
accordance with the Pledgee’s instructions) to be held subject to the terms of
this Agreement.


(c)           Upon the occurrence of an Event of Default (as defined in Section
3.1 of the Note) and so long as such Event of Default shall be continuing, at
the option of the Pledgee, (i) all rights of the Pledgor to exercise the voting
rights and powers which the Pledgor is entitled to exercise pursuant to Section
5(a) hereof shall cease, and all such rights shall thereupon become vested in
the Pledgee, and the Pledgee shall have the exclusive right and authority to
exercise such voting and/or consensual rights and powers; and (ii) the Pledgee
shall receive and be entitled to retain any and all cash dividends, if any, paid
on the Pledged Collateral.  Any and all money and other property paid over to or
received by the Pledgee pursuant to the provisions of Section 5(b) above shall
be retained by the Pledgee as part of the Pledged Collateral and shall be
applied in accordance with the provisions hereof.


6.           Remedies upon Events of Default.


(a)           During the continuation of an Event of Default (as defined in
Section 3.1 of the Note) then, in addition to having all the rights and remedies
of a secured party under the Uniform Commercial Code in effect in the State of
New York (the “UCC”), the Pledgee may, without being required to give any notice
to the Pledgor, take any or all of the following actions: (i) apply the cash (if
any) then held by it hereunder pursuant hereto to the payment in full of the
Obligations, (ii) deliver to the Pledge Agent the written notice  set forth in,
and in the form of, Exhibit B hereto, take possession of the Pledged Collateral,
and, at any time following the Pledgor’s written consent pursuant to Section
9-620 of the UCC, take ownership of such amount of the Pledged Collateral which
represents an amount equal to the unsatisfied Obligations, and (iii) sell the
Pledged Collateral as described below.

 
4

--------------------------------------------------------------------------------

 


(b)           In the event that the Pledgee elects to sell the Pledged
Collateral, the Pledgee agrees to use reasonable efforts to sell only such
number of shares thereof, the anticipated proceeds of which most nearly
approximate the amount of the Obligations then owing to the Pledgee.  Without
limiting the foregoing, but subject to the terms of paragraph (e) below, in the
event that the Pledgee elects to sell the Pledged Collateral it receives
pursuant to this Agreement, the Pledgee shall have the power and right in
connection with any such sale, exercisable at its option and in its absolute
discretion, to sell, assign, and deliver the whole or any part of the Pledged
Collateral it receives pursuant to this Agreement at a private or public sale
for cash, on credit or for future delivery and at such price as the Pledgee
deems to be satisfactory.  Notice of any public sale shall be sufficient if it
describes the Pledged Collateral to be sold in general terms, and is published
at least once in any newspaper then being circulated in New York, New York not
less than seven (7) days prior to the date of sale.  All requirements of
reasonable notice under this Section 6 shall be met if such notice is mailed,
postage prepaid at least ten (10) days before the time of such sale or
disposition, to the Pledgor at his address hereinafter set forth in Section 11
hereof.  The Pledgee may, in its sole descretion, postpone or adjourn any sale
of the Pledged Collateral it receives pursuant to this Agreement from time to
time by an announcement at the time and place of the sale to be so postponed or
adjourned without being required to give a new notice of sale.


(c)           Because federal and state securities laws may restrict the methods
of disposition of the Pledged Collateral which are readily available to the
Pledgee, and specifically because a public sale thereof may be impossible or
impracticable by reason of certain restrictions under the Securities Act of
1933, as amended, or under applicable Blue Sky or other state securities laws as
now or hereafter in effect, the Pledgor agrees that the Pledgee may from time to
time attempt to sell the Pledged Collateral by means of a private placement
restricting the offering or sale to a limited number of prospective purchasers
who meet suitability standards the Pledgee deems appropriate and who agree that
they are purchasing for their own accounts for investment and not with a view to
distribution, and the Pledgee’s acceptance of the highest offer obtained
therefrom shall be deemed to be a commercially reasonable disposition of the
Pledged Collateral; it being understood that the Pledgee is not obligated to
accept the highest offer, and instead may accept the best offer in its
commercially reasonable judgment, taking into account such things as the
offeror’s ability to perform.  The Pledgee or its assigns may purchase all or
any part of the Pledged Collateral and any purchaser thereof shall thereafter
hold the same absolutely free from any right or claim of any kind.  To the
fullest extent permitted by law, the Pledgee shall not be obligated to make any
sale pursuant to notice (other than notice to the Pledgor in the manner
described in the penultimate sentence of Section 6(b) hereof) and may, without
notice or publication, adjourn any public or private sale by an adjournment at
the time and place fixed for the sale, and such sale may be held at any time or
place to which the same may be adjourned.  If any of the Pledged Collateral is
sold by the Pledgee upon credit or for future delivery, the Pledgee shall not be
liable for the failure of the purchaser to pay for the same and, in such event,
the Pledgee may resell such Pledged Collateral and the Pledgor shall continue to
be liable to the Pledgee for the full amount of the Obligations to the extent
the Pledgee does not receive full and final payment in cash therefor.

 
5

--------------------------------------------------------------------------------

 


(d)           Notwithstanding anything in this Agreement to the contrary, upon
the occurrence of an Event of Default (as defined in Section 3.1 of the Note)
and so long as such Event of Default shall be continuing, the Pledgee may
include in the written notice it delivers to the Pledge Agent pursuant to
Section 4(c) hereof instructions that it will only take possession of such
number of Pledged Shares at any time, which, together with the number of shares
of Common Stock beneficially owned by the Pledgee and its affiliates (other than
shares of Common Stock which may be deemed beneficially owned through the
ownership of the unexercised Amended June 2008 Warrants and Amended December
2009 Warrants, as defined in Sections 2.2 and 2.3 of the Third Amendment,
respectively, and the unexercised or unconverted portion of any other securities
of the Company (subject to a limitation on conversion or exercise analogous to
the limitation contained herein)) would result in beneficial ownership by the
Pledgee and its affiliates of not more than 9.9% of the outstanding shares of
the Company’s Common Stock.  This notice shall not be deemed to be a waiver of
the Pledgee’s right to receive additional Pledged Shares so long as such Event
of Default shall be continuing.  For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13D-G
thereunder, except as otherwise provided in clause (i) of the preceding
sentence. This limitation may thereafter be waived by such Pledgee in its sole
discretion; provided, however, such waiver may not be effective less than
sixty-one (61) days from the date thereof.


(e)           Notwithstanding anything to the contrary contained in this
Agreement, the Purchase Agreement, the Third Amendment, or any document,
instrument or agreement executed or delivered in connection herewith or
therewith, with respect to the proceeds arising from any sale, transfer,
assignment or other disposition of the Pledged Collateral by or for the benefit
of the Pledgee pursuant to the Pledgee’s exercise of rights and remedies in
accordance with the terms of this Section 6, such proceeds shall be applied as
follows:


first to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable attorney’s fees) of the Pledgee in connection
with the enforcement of the rights and remedies of the Pledgee under this
Agreement;


second to the payment of the Obligations consisting of accrued interest owing to
the Pledgee;


third to the payment of the Obligations consisting of principal owing to the
Pledgee; and


finally to the payment to the Pledgor of the surplus, if any, of such proceeds.


For avoidance of doubt, in no event may such Pledgee retain, or be entitled to
retain, for its own account or use, any such proceeds except in accordance with
and to the extent set forth in the payment distribution described above in this
Section 6(e).

 
6

--------------------------------------------------------------------------------

 


7.           Pledgee Appointed Attorney-in-Fact. During the continuation of an
Event of Default (as defined in Section 3.1 of the Note), the Pledgor hereby
appoints the Pledgee as the Pledgor's attorneys-in-fact for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Pledgee may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.  Without limiting the generality of the foregoing, the Pledgee
shall have the right and power to receive, endorse and collect all checks and
other orders for the payment or other distribution payable or distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.


8.           Limitation on Pledgee’s Duty with Respect to Collateral. The
Pledgee shall have no duty with respect to the Pledged Collateral in their
possession or control or in the possession or control of the Pledge Agent, or
with respect to any income thereon or to the preservation of rights pertaining
thereto, other than the duty of reasonable care in the custody and preservation
of the Pledged Collateral in the Pledge Agent’s possession or control.  The
Pledgee shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in their possession or control if the
Pledged Collateral is accorded treatment substantially equivalent to that which
the Pledgee accords its own property consisting of securities.


9.           No Waiver. No failure on the part of a Pledgee to exercise, and not
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy by a Pledgee preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  Whether to waive any right,
power or remedy hereunder shall be determined in the Pledgee’s sole
discretion.  All remedies hereunder are cumulative and not exclusive of any
other remedies provided by law.


10.         Termination. This Agreement shall terminate when the Obligations
have been paid in full at which time the Pledgee shall reassign and redeliver to
the Pledgor, without recourse or warranty (other than a warranty that the
Pledgee has not assigned or transferred the Pledged Collateral so reassigned and
redelivered or its respective security interests therein), and at the sole cost
and expense of the Pledgor, against receipt, such of the Pledged Collateral (if
any) as shall not have been sold or transferred to satisfy all or any portion of
the Obligations pursuant to the terms hereof and is then still held by it
hereunder, together with appropriate instruments for reassignment and release.


11.         Addresses for Notices, Etc. Any notice, election, demand or other
communication hereunder shall be in a signed writing and shall be deemed given
or made when actually received by personal delivery or by facsimile transmission
followed immediately by First Class mail, or two business days following the
date when mailed by certified mail, postage prepaid, return receipt requested,
to the appropriate party or parties, at the following addresses:


If to the Pledgor:


Mr. Yang Yong Shan
c/o Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Fax:  (678) 868-0633
 
 
7

--------------------------------------------------------------------------------

 
 
If to a Pledgee, to:


JAG Multi Investments, LLC
163 Washington Valley Road, Suite 103
Warren, NJ 07059
Attn.: Alexander Goren
Fax:____________________


If to the Pledge Agent, to:


Legend Merchant Group, Inc.
201 Mission Street, 2nd Floor
San Francisco, CA 94105
Attn.: Chip Unsworth
Fax:____________________


If to the Company, to:


Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Attn.: Shu Kaneko, Chief Financial Officer
Fax:  (678) 868-0633


With a copy to:


Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Jeffrey A. Rinde, Esq.
Fax: (917) 332-3009


or, in each case, to such other address as the parties may hereinafter designate
by like notice.


12.         Indemnity and Expenses. The Pledgor agrees to and hereby indemnifies
the Pledgee from and against any and all claims, damages, losses, liabilities
and expenses arising out of, or in connection with, or resulting from, this
Agreement (including, without limitation, enforcement of this Agreement),
including reasonable attorney’s fees and expenses.  The Pledgor will be
responsible for paying all fees and expenses of the Pledge Agent.

 
8

--------------------------------------------------------------------------------

 


13.         Further Assurances. The Pledgor agrees to do such further reasonable
acts and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as Pledgee may at any time reasonably request in
connection with the administration or enforcement of this Agreement (including,
without limitation, to aid the Pledgee in the sale of all or any part of the
Pledged Collateral) or related to the Pledged Collateral or any part thereof or
in order better to assure and confirm unto the Pledgee its rights, powers and
remedies hereunder.  Each of the Pledgor and the Company agrees to use its best
efforts to assist the Pledgee in effecting a sale of the Pledged Collateral
pursuant to Rule 144 or other available exemption under the Securities Act of
1933, as amended, upon the Company’s default under the Note, including without
limitation by delivering an opinion of counsel regarding securities laws matters
if required, or providing a letter to the Company’s transfer agent acknowledging
that it may rely on an opinion provided by Pledgee’s counsel.  The Pledgor
hereby consents and agrees that the Pledgor or any registrar or transfer agent
for any of the Pledged Collateral shall be entitled to accept the provisions
hereof as conclusive evidence of the right of the Pledgee to effect any transfer
pursuant to the terms hereof, notwithstanding any other notice or direction to
the contrary heretofore or hereafter given by the Pledgor or any other person or
to any registrar or transfer agent.


14.         Binding Agreement; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective executors,
administrators, successors and assigns, except that the Pledgor shall not assign
this Agreement or any interest herein, or in the Pledged Collateral, or any part
thereof, or otherwise pledge, encumber or grant any option with respect to the
Pledged Collateral, or any part thereof, or any cash or property held by the
Pledgee as Pledged Collateral under this Agreement, without the prior written
consent of the Pledgee.


15.         Governing Law; Amendments.      This Agreement shall in all respects
be construed in accordance with and governed by the laws of the State of New
York, without giving effect to its conflict of laws rules.  No provision of this
Agreement may be amended, waived or modified, nor may any of the Pledged
Collateral be released, unless specifically provided for herein, except in a
writing signed by the Pledgee.


16.         Expenses. The Pledgor hereby agrees to pay on demand all costs and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) incurred by the Pledgee in connection with the enforcement of the
Pledgee's rights under this Agreement and the safekeeping of any realization
upon the Pledged Collateral.

 
9

--------------------------------------------------------------------------------

 


17.         Submission to Jurisdiction.


(a)           The Pledgor hereby irrevocably submits to the nonexclusive
jurisdiction of any federal or state court sitting in the State of New York in
any action or proceeding arising out of or relating to this Agreement, and the
Pledgor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court.  The Pledgor
irrevocably consents to the service of any and all process in any such action by
proceeding by the mailing via registered or certified mail of copies of such
process to the Pledgor at his address specified herein.


(b)           The Pledgor hereby irrevocably waives any objection which he may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the State of New York and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum.


(c)           Notwithstanding the foregoing, the Pledgee may sue the Pledgor in
any jurisdiction where the Pledgor or any of his assets may be found and may
serve legal process upon the Pledgor in any other manner permitted by law.


19.         Headings. Section headings used herein are for convenience only and
shall not affect the construction of this Agreement.


20.         Execution of Counterparts. This Agreement may be executed in any
number of copies and by different parties on separate counterparts, all of which
when taken together shall constitute but one and the same agreement.


[The remainder of this page is left blank intentionally. Signature page
follows.]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


PLEDGOR:
 
PLEDGE AGENT:
         
LEGEND MERCHANT GROUP, INC.
/s/ Yang Yong Shan
   
Yang Yong Shan
       
By:
  /s/ D.W. Unsworth Jr.
   
Name: D.W. Unsworth Jr.
PLEDGEE:
 
Title: CEO
     
JAG MULTI INVESTMENTS, LLC
       
COMPANY:
     
By:
  /s/ Alexander M. Goren
 
EMERALD DAIRY INC.
Name: Alexander M. Goren
   
Title: Managing Member
       
By:
  /s/ Yang Yong Shan
   
Name:
   
Title:


 
11

--------------------------------------------------------------------------------

 

EXHIBIT A


 (Form of Pledge Agent’s Receipt and Acknowledgement)


[date]


Mr. Yang Yong Shan
Emerald Dairy Inc.
c/o Emerald Dairy Inc.
11990 Market Street, Suite 205
11990 Market Street, Suite 205
Reston, VA 20190
Reston, VA 20190
Attn.: Shu Kaneko, Chief Financial Officer



Pledgee:
 
____________________
 
____________________
 
____________________
 
Attention: ___________
 

 
 
Re:
Pledge Agreement, dated __________ __, 2011, by and among Yang Yong Shan, a
resident of the People’s Republic of China (the “Pledgor”), Legend Merchant
Group, Inc., as Pledge Agent (the “Pledge Agent”) on behalf of JAG Multi
Investments, LLC (the “Pledgee”), and the Pledgee.

 
Ladies and Gentlemen:
 
In accordance with Section 4 of the Pledge Agreement, the undersigned, as Pledge
Agent, hereby acknowledges that it has received the Pledged Collateral in the
form of certificates representing or evidencing the Pledged Collateral.  The
Pledge Agent will retain physical possession of the certificates described below
on behalf of and as agent for the Pledgee in accordance with the terms of the
Pledge Agreement.
 
Certificate Nos. [                         ]
 
Capitalized words and phrases used herein and not otherwise defined shall have
the respective meanings assigned to them in the Pledge Agreement.
 

 
____________________________________,
   
as Pledge Agent
                   
By:
       
Name:
     
Title:
 


 
12

--------------------------------------------------------------------------------

 

EXHIBIT B


 (Form of Written Notice to Pledge Agent)
 
[date] 
 
Pledge Agent:
                 

 

 
Re:
Pledged Collateral – Certificate Nos. [                      ]

 
Dear ____________,
 
Reference is made to the Pledge Agreement dated __________ __, 2011, by and
among Yang Yong Shan, a resident of the People’s Republic of China (the
“Pledgor”), Legend Merchant Group, Inc., as Pledge Agent (the “Pledge Agent”) on
behalf of JAG Multi Investments, LLC (the “Pledgee”), and the Pledgee,
concerning the Pledged Collateral described above.  Please be advised that an
Event of default (as defined in the Pledge Agreement) has occurred and is
continuing.
 
Accordingly, pursuant to the terms contained in Section 4(c) of the Pledge
Agreement, this letter shall serve as the written notice described in such
Section, and delivered in accordance with Section 6(a) of the Pledge
Agreement.  You are hereby instructed to deliver the Pledged Collateral to the
Pledgee at its address set forth below:
 
[address]



 
[Pledgee]
   
By:
       
Name:
     
Title:
 


 
13

--------------------------------------------------------------------------------

 
 